                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 FRIENDS OF ANIMALS, a non-profit
 corporation;                                           No. 3:20-cv-01312-AWT

 and

 LAST CHANCE FOR ANIMALS, a non-profit
 corporation;

  Plaintiffs,                                           MYTIC’S RESPONSE TO PLAINTIFFS’
                                                        SUPPLEMENTAL REPLY REGARDING
 v.                                                     CROSS-MOTIONS FOR SUMMARY
                                                        JUDGMENT
 GINA RAIMONDO, in her official capacity as
 acting Secretary of Commerce;

 and

 NATIONAL MARINE FISHERIES SERVICE,                     April 21, 2021
 an agency within the United States Department of
 Commerce;

  Defendants,

 and

 SEA RESEARCH FOUNDATION, INC.

  Defendant-Intervenor




 James H. Lister (DC 447878) and                        Jeffrey M. Sklarz (ct20938) and
 Nicole M. Bayne (CA 328392)                            Lawrence S. Grossman (ct15790)
 Birch Horton Bittner & Cherot, P.C.                    Green & Sklarz, LLC
 1100 Connecticut Ave., NW,                             One Audubon Street, Third Floor
 Suite 825                                              New Haven, CT 06511
 Washington, D.C. 20036                                 (203) 285-8545
 (202) 659-5800                                         Fax: (203) 823-4546
 jlister@dc.bhb.com                                     lgrossman@gs-lawfirm.com
 nbayne@dc.bhb.com




{00215338.1 }                                       i
          As authorized by this Court on April 15, 2021, Sea Research Foundation, Inc. d/b/a

Mystic Aquarium (“Mystic”) respectfully responds to Plaintiffs’ Supplemental Reply (ECF 78)

regarding the statute-of-limitations and standing aspects of the summary judgment motions (ECF

61, 62 and 64). As Mystic demonstrated in its earlier briefing, if original Plaintiff Friends of

Animals (“FOA”) lacked standing when it filed the original Complaint, then the Court did not

acquire subject matter jurisdiction at that time, and there is nothing to which the Amended

Complaint adding new Plaintiff Last Chance for Animals (“LCA”) could relate back to under

Fed.R.Civ.P. 15(c) for purposes of satisfying the statute-of-limitations. Mystic Reply at 1-2

(ECF 71) (citing Wellness Pub. v. Barefoot, 2008 WL 108889, *10 (D.N.J. 2008) and Kreider

Dairy Farms, Inc. v. Glickman, 190 F.3d 113, 121 (3d Cir. 1999)). That 60-day limitation period

expired before the filing of the Amended Complaint (ECF 54). 16 U.S.C. § 1374(d)(6).

           In their Supplemental Reply, Plaintiffs refer to a line of cases that, under certain

circumstances, allows a plaintiff to cure a lack of subject matter jurisdiction in the original

complaint, by filing an amended complaint (as opposed to dismissing without prejudice and

refiling a new lawsuit). However, none of these cases permit a plaintiff to cure a jurisdictionally

defective original complaint after the expiration of the time allowed for commencement of the

action. See Pl. Sup. Reply Br. at 2-3. Specifically, Plaintiffs rely on a case that allowed

plaintiffs to cure a lack of subject matter jurisdiction in an original complaint premised solely on

diversity of citizenship, by adding a federal claim to establish federal question jurisdiction,

ConnectU, LLC v. Zuckerberg, 522 F.3d 82, 96 (1st Cir. 2008), and a case that allowed an

amendment to add a claim in circumstances where it was unclear if the original complaint

established subject matter jurisdiction, American Charities for Reasonable Fund Raising

Regulation, Inc. v. Shiffrin, 46 F.Supp.2d 142, 154 (D.Conn. 1999) (“Shiffrin”).



{00215338.1 }                                        1
          The amended complaints in those cases were not challenged on the basis of the statute-of-

limitations, so relation back under Fed.R.Civ.P. 15(c) was not needed. Indeed, the First Circuit,

in ConnectU, LLC, specifically found the relation back doctrine to be inapplicable, and noted the

relation back doctrine concerns evaluating statute-of-limitation issues (issues not presented by

the amended complaint in that case). 522 F.3d at 86 (amended complaint filed shortly after

original complaint) and 94.        Instead that court, in allowing the filing of an amended complaint

to cure a lack of jurisdiction, reaffirmed that Rule 15(a) provides an interval in which the

complaint can be amended as of right without leave to amend, shortcutting the normal

discretionary test regarding whether to grant leave to amend, id., 522 F.3d at 95; see also,

Shiffrin, 46 F.Supp.2d at 154.        Plaintiffs have cited no case in which an amended complaint was

deemed filed as of the date of the original complaint (for statute-of-limitations purposes), when

the earlier complaint did not establish the court’s subject matter jurisdiction. 1 Indeed, one case

Plaintiffs rely on (Shiffrin) cites a Second Circuit case that holds that the addition of a new

plaintiff by amendment cannot “retroactively” confer jurisdiction. Pressman Unions-Printer

League Income Sec. Fund v. Continental Assur. Co., 700 F.2d 889, 893 (2nd Cir. 1983).

          Plaintiffs assert that Mystic cited only a single district court case (Wellness Pub.) in its

reply. However, other cases, including a Third Circuit case (Kreider Dairy Farms, Inc.) that

Mystic also cited in it is reply, uniformly conclude that relation back under Fed.R.Civ.P. 15(c) is

unavailable when the original complaint failed to establish jurisdiction. Kreider Dairy Farms,

Inc. 190 F.3d at 121 (“Because the District Court lacked jurisdiction to entertain any appeal by

Kreider [of the defendant agency decision] on February 2, 1988, the date Kreider filed its first


1
   By the same token, where the original complaint does establish federal subject matter jurisdiction, and the
various other requirements for relation back under Rule 15(c) are met, there are occasions where the filing of an
amended complaint does relate back in time to the filing of the original complaint. See Pltf.Supp.Reply at 3 (citing
Perkins v. Southern New England Tel. Co., 2009 WL 3754097, **2-3 (D.Conn. 2009)).

{00215338.1 }                                             2
complaint, the District Court erred in exercising jurisdiction under the theory that Kreider’s April

3, 1988 amended complaint related back to Kreider’s February, 2, 1988 complaint ….”); Salazar

v. U.S. Postal Service, 929 F.Supp 966, 970 (E.D. V.A. 1996) (“It is axiomatic that the Rule’s

relation back doctrine only operates to give a plaintiff the benefit of an earlier filing date if the

court in which the matter was first filed had jurisdiction over the matter at that earlier date”);

Austin v. Trandell, 207 F.Supp.2d 616, 624-25 (E.D.Mich. 2002); Maliandi v. Montclair State

University, 2017 WL 3023205, *3 (D.N.J. 2017). By contrast, Plaintiffs rely on one minimally

relevant pre-judgment attachment case not involving a statute-of-limitation. 2

          NMFS’s in its response (ECF 78 at 3-4) addresses whether the limitation period for

challenging permit decisions (which references the Administrative Procedure Act) applies to

NEPA claims brought through the APA, or just to MMPA claims brought through the APA. 3

          Original Plaintiff FOA lacks standing, and new Plaintiff LCA failed to satisfy the statute-

of-limitation (because the initial complaint was not amended to include LCA as a party plaintiff

until after the 60-day period for the filing of this action had expired) and/or lacks standing.

Thus, the Court must dismiss the lawsuit. 4


2
    See Blue Marine Shipping SA de CV v. Gulmar Offshore Middle E, LLC, 2010 WL 1687737. ** 5-6 (N.D. Fla.
2010). There, one company (Ocean Mexicana) among an affiliated group of companies, filed an original complaint
and obtained a pre-judgment attachment of a ship. It then determined that another affiliate group member (Blue
Marine Shipping) had actually signed the contract. The court allowed the substitution of the proper party by
amended complaint. In declining to vacate the attachment, the court noted that, to the extent relation back under
Rule 15(c) was needed, it could be used to continue the earlier pre-judgment attachment. Id., *5. It was not at all
apparent that relation back in time was even needed – the court could have just as easily replaced the earlier
attachment with a new attachment. In short, this was not a case in which a court found that an original complaint
failed to establish federal subject matter jurisdiction, yet still allowed an amended complaint to relate back in time,
in order to satisfy a jurisdictional statute-of-limitation.
3
   Mystic did not concede this limitation period only applies to MMPA claims, as Plaintiffs assert. Mystic properly
cited non-binding, out-of-circuit authority, so that the Court was aware of this issue. ECF 71 at 2 (“some authority
exists” to apply the limitation period only to MMPA claims, citing Gordon v. Jones, 792 F.2d 821, 824 (9th Cir.
1986)). As Mystic explained at oral argument, both NEPA and MMPA claims must be brought through the APA
judicial review provisions, so the limitation period for permit challenges (which directs that claims be brought under
the APA within 60 days) should apply to all types of APA claims. 16 U.S.C. § 1374(d)(6).
4
    Defendants (NMFS and Mystic) in their Answers both noted lack of standing as an affirmative defense (ECF 59
at 27 and 60 at 26). The statute-of-limitations issue arises solely in the context of whether the purported (and

{00215338.1 }                                              3
Dated April 21, 2021                                   Respectfully submitted,

                                                       DEFENDANT-INTERVENOR
                                                       THE SEA RESEARCH FOUNDATION, INC.
                                                       d/b/a MYSTIC AQUARIUM
 By:

 /s/ James H. Lister                                           /s/ Lawrence S. Grossman___________________
 James H. Lister (DC 447878) and                               Jeffrey M. Sklarz (ct20938) and
 Nicole M. Bayne (CA 328392)                                   Lawrence S. Grossman (ct15790)
 Birch Horton Bittner & Cherot, P.C.                           Green & Sklarz, LLC
 1100 Connecticut Ave., NW,                                    One Audubon Street, Third Floor
 Suite 825                                                     New Haven, CT 06511
 Washington, D.C. 20036                                        (203) 285-8545
 (202) 659-5800                                                Fax: (203) 823-4546
 jlister@dc.bhb.com                                            lgrossman@gs-lawfirm.com
 nbayne@dc.bhb.com




disputed) standing of later-added plaintiff LCA can cure the lack of standing of original plaintiff FOA. Plaintiffs’
suggestion that the Answers must be amended to specifically add statute-of-limitations as a distinct additional
separate affirmative defense is misplaced in that context. In any event, the 60-day filing limitation in the MMPA
(16 U.S.C. § 1374(d)(6)) is jurisdictional, and so need not be stated as an affirmative defense. See State of New
York v. U.S., 568 F.2d 887, 892 (2nd Cir. 1977 (treating as jurisdictional the nearly identical 60-day limitation period
for seeking judicial review of orders of various federal regulatory agencies, 28 U.S.C. § 2344); Matson Navigation
Co., Inc. v. U.S. Dept. of Transp., 895 F.3d 799, 803 (D.C. Cir. 2018) (this remains the law today). See NMFS’s
Response filed today for a discussion of how provisions such as § 1374(d)(6) that confer a limited right of judicial
review are construed narrowly as conditional waivers of the Government’s sovereign immunity. ECF 78 at 3-4.
Like NMFS (ECF 78 at 3, n. 2), Mystic will file a motion for leave to amend its Answer to plead limitations as a
separate affirmative defense, if the Court deems that necessary. See NMFS Response at 3, n. 2 (ECF 78).

{00215338.1 }                                              4
                                   CERTIFICATE OF SERVICE


          I hereby certify that on the date set forth below a copy of the foregoing was served by

CM/ECF and/or mail on anyone unable to accept electronic filing. Notice of this filing will be

sent by email to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System.



Date: April 21, 2021                                   /s/ Lawrence S. Grossman___
                                                       Lawrence S. Grossman




{00215338.1 }                                      5
